DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12-17, & 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over UEDA et al. (US 2018/0154649 A1) in view of SHIMIZU (US 2012/0026262 A1)
As related to independent claim 1, UEDA et al. teaches liquid discharging head [i.e. ink supply system] (UEDA et al. – Figures 2-3, Reference #10, shown below), comprising: individual channels each of which includes a nozzle (UEDA et al. – Page 3, Paragraph 46 and Figure 2, Reference #11a, shown below); an inflow channel which is communicated with the individual channels and via which liquid flows into the individual channels (UEDA et al. – Figure 2, Reference #15, shown below); an outflow channel which is communicated with the individual channels and via which the liquid flows out from the individual channels (UEDA et al. – Figure 2, Reference #16, shown below); an inflow-side filter [i.e. upstream filter] which is provided on the inflow channel and which divides the inflow channel into a lower inflow area communicated with the individual channels and an upper inflow area located above the lower inflow area (UEDA et al. – Figure 2, Reference #44 and #15, shown below); an outflow-side filter [i.e. downstream filter] which is provided on the outflow channel and which divides the outflow channel into a lower outflow area communicated with the individual channels and an upper outflow area located above the lower outflow area (UEDA et al. – Figure 2, Reference #45 and #16, shown below);an inflow port which is provided on the upper inflow area and through which the liquid is supplied to the inflow channel from outside thereof (UEDA et al. – Figure 2, Reference #15aa & #15, shown below); an outflow port which is provided on the upper outflow area and through which the liquid is discharged from the outflow channel to outside thereof (UEDA et al. – Figure 2, Reference #16ba & #16, shown below).

    PNG
    media_image1.png
    430
    477
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    386
    490
    media_image2.png
    Greyscale

Continuing with claim 1, while UEDA et al. appears to teach a bypass channel [i.e. connection flow channel] (UEDA et al. – Page 4, Paragraph 53 and Figure 2, shown above), SHIMIZU teaches a liquid discharging head with individual channels in an ink circulation system (SHIMIZU – Page 1, Paragraphs 6 & 11 and Figures 5 & 7, shown below) and specifically teaches a bypass channel which connects the upper inflow area and the upper outflow area (SHIMIZU – Page 4, Paragraph 48 and Figure 7, Reference #S, #27, & #28, shown below).

    PNG
    media_image3.png
    248
    763
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    451
    754
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the liquid discharging and ink supply system of UEDA et al. with the liquid discharging system and head of SHIMIZU to include the specified bypass channel in an effort to provide detailed descriptions of the flow of liquid in the liquid discharging head  and appropriately adjust the flow rate of the liquid flowing toward the ejection ports and clear out the filters (SHIMIZU – Page 1, Paragraphs 6 & 11).

As related to dependent claim 12, the combination of UEDA et al. and SHIMIZU remains as applied above and continues to teach the inflow port is provided on an upper end surface of the upper inflow area (UEDA et al. – Figure 2, Reference #15 and SHIMIZU – Figure 5, both shown above).
As related to further dependent claim 13, 
As related to dependent claim 14, the combination of UEDA et al. and SHIMIZU remains as applied above and continues to teach the outflow port is provided on an upper end surface of the upper outflow area (UEDA et al. – Figure 2, Reference #16 and SHIMIZU – Figure 5, both shown above).
As related to further dependent claim 15, the combination of UEDA et al. and SHIMIZU remains as applied above and continues to teach a discharge channel which is connected to the outflow port and which extends upwardly from a connection part of the discharge channel at which the discharge channel is connected to the outflow port (UEDA et al. – Figure 2, Reference #17 & #15 and SHIMIZU – Figures 5 & 7, all shown above).
As related to dependent claim 16, the combination of UEDA et al. and SHIMIZU remains as applied above and continues to teach the bypass channel connects an upper end part of the upper inflow area and an upper end part of the upper outflow area (UEDA et al. – Figure 2, Reference #14, #43, & #42 and SHIMIZU – Figure 7, all shown above).
As related to further dependent claim 17, the combination of UEDA et al. and SHIMIZU remains as applied above and continues to teach a plate-shaped member in which the upper inflow area, the upper outflow area and the bypass channel are formed, wherein the upper inflow area and the upper outflow area penetrate through the plate-shaped member, and the bypass channel is formed in an upper part of the plate-shaped member (SHIMIZU – Page 2, Paragraph 33 and Figures 3A, 3B, & 4A, shown below).

    PNG
    media_image5.png
    473
    723
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    375
    431
    media_image6.png
    Greyscale

As related to dependent claim 20, the combination of UEDA et al. and SHIMIZU remains as applied above and continues to teach the total of flow amounts of the liquid flowing through the individual channels is equal to or more than a flow amount of the liquid flowing through the bypass channel (SHIMIZU – Page 1, Paragraphs 6 & 11 and Page 6, Paragraph 61).
As related to dependent claim 21, the combination of UEDA et al. and SHIMIZU remains as applied above and continues to teach an upper surface of the bypass channel .
Claims 2-3, 7-11, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of UEDA et al. (US 2018/0154649 A1) and SHIMIZU (US 2012/0026262 A1) and further in view of Yamamoto (US 2010/0238238 A1).
As related to dependent claim 2, the combination of UEDA et al. and SHIMIZU remains as applied above and continues to teach the inflow channel and the outflow channel extend along a first direction which is horizontal (SHIMIZU – Figures 5 & 7, Reference #31a, #31b, #32a, & #32b, shown above), but does not specifically teach the channels are arranged side by side.  However, Yamamoto teaches a liquid discharging head with an inflow channel and an outflow channel extending in a first direction which is horizontal (Yamamoto – Page 1, Paragraphs 8-9 and Figure 5, Reference #200 & #202, shown below) and specifically teaches the inflow channel and the outflow channel are arranged side by side in a second direction which is horizontal and is orthogonal to the first direction, and the bypass channel connects an end part on one side in the first direction of the upper inflow area and an end part on the one side in the first direction of the upper outflow area (Yamamoto – Page 1, Paragraphs 10-11 and Figure 5, Reference #200, #202, & #220, shown below).

    PNG
    media_image7.png
    556
    431
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the liquid discharging and ink supply system of the combination of UEDA et al. and SHIMIZU with the liquid discharging system and head of Yamamoto to include the specified locations of the inflow, outflow and bypass channels in an effort to provide detailed descriptions of the flow of liquid in the liquid discharging head  and appropriately adjust the flow rate of the liquid flowing toward the ejection ports and clear out the filters and circulate the liquid efficiently (SHIMIZU – Page 1, Paragraphs 6 & 11 and Yamamoto – Page 1, Paragraphs 10-11).

As related to further dependent claim 3, the combination of UEDA et al., SHIMIZU, and Yamamoto remains as applied above and continues to teach the inflow port is provided on an end part on the other side in the first direction of the upper inflow area, and the outflow port is provided on an end part on the other side in the first direction of the upper outflow area (Yamamoto – Figure 5, shown above).
As related to further dependent claim 7, the combination of UEDA et al., SHIMIZU, and Yamamoto remains as applied above and continues to teach the bypass channel connects a central portion in the second direction of the end part on the one side 

    PNG
    media_image8.png
    575
    454
    media_image8.png
    Greyscale

As related to further dependent claim 8, the combination of UEDA et al., SHIMIZU, and Yamamoto remains as applied above and continues to teach a cross section, of the bypass channel, which is orthogonal to a length direction the bypass channel is smaller than a cross section, of each of the upper inflow area and the upper outflow area, which is orthogonal to the first direction (Yamamoto – Figure 6, shown above and Figure 3, shown below).


    PNG
    media_image9.png
    330
    470
    media_image9.png
    Greyscale


As related to further dependent claim 9, the combination of UEDA et al., SHIMIZU, and Yamamoto remains as applied above and continues to teach the cross section, of the bypass channel, which is orthogonal to the length direction of the bypass channel is equal to or less than half the cross section, of each of the upper inflow area and the upper outflow area, which is orthogonal to the first direction (Yamamoto – Figures 5 & 6, both shown above).
As related to further dependent claim 10, the combination of UEDA et al., SHIMIZU, and Yamamoto remains as applied above and continues to teach the cross section, of the bypass channel, which is orthogonal to the length direction of the bypass channel is in a range known to one of ordinary skill in the art, that being in the quest for miniaturization of liquid discharging heads, to vary the design to include the range of equal to more than 0.1 mm2 and equal to or less than 0.5 mm2, and the cross section, of each of the upper inflow area and the upper outflow area, which is orthogonal to the first direction is in a range of not less than 0.3 mm2 and not more than 1.0 mm2.  It would have been obvious to one of ordinary skill in the art to recognize the size variations chosen by the present application to include the size variations well known in the art and detailed by the combination of UEDA et al., SHIMIZU, and Yamamoto in an effort to appropriately adjust the flow rate of the liquid flowing toward the ejection ports and clear out the filters and circulate the liquid efficiently (SHIMIZU – Page 1, Paragraphs 6 & 11 and Yamamoto – Page 1, Paragraphs 10-11).
As related to further dependent claim 11, the combination of UEDA et al., SHIMIZU, and Yamamoto remains as applied above and continues to teach a connection 
As related to dependent claim 19, the combination of UEDA et al., SHIMIZU, and Yamamoto remains for the reasons indicated above and continues to teach the bypass channel has a cross section which is orthogonal to a length direction of the bypass channel and which is progressively smaller in a direction from a connection part of the bypass channel at which the bypass channel is connected to the upper inflow area toward a connection part of the bypass channel at which the bypass channel is connected to the upper outflow area (Yamamoto – Page 5, Paragraphs 82-84 and Figure 7, Reference #242, shown below).


    PNG
    media_image10.png
    571
    433
    media_image10.png
    Greyscale


Claims 4-6 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of UEDA et al. (US 2018/0154649 A1), SHIMIZU (US 2012/0026262 A1), and Yamamoto (US 2010/0238238 A1), and further in view of Hirota et al. (US 2005/0157104 A1).
As related to further dependent claim 4, the combination of UEDA et al., SHIMIZU, and Yamamoto remains as applied above and continues to teach the bypass channel has: a first linear part connected to the upper inflow area and extending along the first direction; a second linear part connected to the upper outflow area and extending along the first direction (SHIMIZU – Figure 7, shown above and Figure 9, shown below); and while appearing to teach a turning part connecting an end on the one side in the first direction of the first linear part and an end on the one side in the first direction of the second linear part (SHIMIZU Figure 9, shown below), the turning part appears to be throughout.  However, Hirota et al. teaches an inkjet printer head with a channel which specifically has a turning part connecting an end on the one side in the first direction of the first linear part and an end on the one side in the first direction of the second linear part (Hirota et al. – Figures 2, 10, & 11, Reference #68, all shown below).

    PNG
    media_image11.png
    504
    757
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    305
    728
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    662
    449
    media_image13.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the liquid discharging and ink supply system of the combination of UEDA et al., SHIMIZU, and Yamamoto with the liquid discharging system and head of Hirota et al. to include the specified layout of the turning part in an effort to provide detailed descriptions of the flow of liquid in the liquid discharging head  and appropriately adjust the flow rate of the liquid flowing toward the ejection ports and clear out the filters and circulate the liquid efficiently by purging the trapped air regardless of ink supply pressure (SHIMIZU – Page 1, Paragraphs 6 & 11, Yamamoto – Page 1, Paragraphs 10-11, and Hirota et al. – Page 2, Paragraph 20).

As related to further dependent claim 5, 
As related to further dependent claim 6, the combination of UEDA et al., SHIMIZU, Yamamoto, and Hirota et al. remains as applied above and continues to teach the end part on the one side in the first direction of the upper inflow area is located on the other side in the first direction with respect to the end part on the one side in the first direction of the upper outflow area, and length in the first direction of the second linear part is shorter than length in the first direction of the first linear part (Hirota et al. – Figure 11, shown above).
As related to further dependent claim 18, the combination of UEDA et al., SHIMIZU, Yamamoto, and Hirota et al. remains for the reasons indicated above and continues to teach in a case that a lower surface of the bypass channel is projected in a direction orthogonal to a length direction of the bypass channel, the lower surface of the bypass channel is a curved surface which is curved to project downward (Hirota et al. – Page 6, Paragraphs 68-69).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of UEDA et al. (US 2018/0154649 A1) and SHIMIZU (US 2012/0026262 A1) and further in view of Nakagawa et al. (US 2017/0197413 A1).
The combination of UEDA et al. and SHIMIZU remains as applied above and continues to teach a first channel member which is formed of a first material and in which at least a part of the individual channels is formed; a second channel member which is formed of a second material, in which the inflow channel, the outflow channel and the bypass channel are formed, and which is joined to the first channel member (SHIMIZU – Page 2, Paragraph 33 – Page 3, Paragraph 37 and Figures 3A, 3B, 4A, & 5, shown above); and a joint member which is formed of a third material, in which a supply channel connected to does not specifically teach wherein the first channel member, the second channel member and the joint member are joined to one another with a thermo-curable adhesive.  However, Nakagawa et al. teaches a liquid discharging head which is formed of layers of multiple materials (Nakagawa et al. – Page 1, Paragraphs 8-9, Page 6, Paragraph 72, and Figure 5, shown below); and specifically teaches a first channel member, the second channel member and the joint member are joined to one another with a thermo-curable adhesive and linear expansion coefficient of the second material is intermediate of linear expansion coefficient of the first material and linear expansion coefficient of the third material (Nakagawa et al. – Page 5, Paragraph 67 – Page 6, Paragraph 72 and Figure 5, shown below).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the liquid discharging and ink supply system of the combination of UEDA et al. and SHIMIZU with the liquid discharging system and head of Nakagawa et al. to include the specified components of the multiple layers and the adhesion of these layers to each other and to provide detailed descriptions of the flow of liquid in the liquid discharging head  and appropriately adjust the flow rate of the liquid flowing toward the ejection ports and clear out the filters and circulate the liquid efficiently while suppressing the thickening of the liquid in circulation (SHIMIZU – Page 1, Paragraphs 6 & 11, Yamamoto – Page 1, Paragraphs 10-11, and Nakagawa et al. – Page 1, Paragraph 8).

    PNG
    media_image14.png
    685
    456
    media_image14.png
    Greyscale


Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive.  With respect to claims 1-22, Applicant argues “the claims are patentably distinguishable from the portions of the reference relied upon…” and specifically, “the first upstream section 15aa of UEDA is not ‘an inflow port which is provided on the upper inflow area and through which the liquid is supplied to the inflow channel from the outside thereof’…” (Emphasis original.) and finally, “Similarly, the second downstream section 16ba…”.
With respect to Applicant’s argument that “the claims are patentably distinguishable from the portions of the reference relied upon…” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the 
With respect to Applicant’s argument that “the first upstream section 15aa of UEDA is not ‘an inflow port which is provided on the upper inflow area and through which the liquid is supplied to the inflow channel from the outside thereof’…” (Emphasis original.), Examiner respectfully disagrees.  As indicated previously and reiterated above, the ink in UEDA et al. flows from the area indicated by 15aa through #21, through #15ca then through #23, to #11 through #15ba.  The liquid supplied to the inflow channel comes through each of the areas/ports indicated previously and is supplied to the inflow channel from outside thereof [as it travels through each of the areas/ports to finally enter the head portion #11] (UEDA et al. – Page 3, Paragraphs 44-47 and Figure 2, shown previously).
With respect to Applicant’s argument that “Similarly, the second downstream section 16ba…from the outside thereof’” (Emphasis original.), Examiner respectfully disagrees.  As indicated previously and reiterated above, the ink in UEDA et al. flows out of the ink head #11 through the area indicated by 16aa through #24, through #16ca then through #22, and out through #16ba.  The liquid supplied to the outflow channel goes through each of the areas/ports indicated previously and is clearly discharged from the outflow channel to outside thereof [as it travels through each of the areas/ports after leaving the ink head portion #11] (UEDA et al. – Page 3, Paragraphs 44-47 and Figure 2, shown previously).
As no further arguments were made respect to the dependent claims, they remain rejected as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borra et al. (US 8,733,908 B2) teaches a liquid ejecting apparatus with inflow and outflow circulation channels.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853